                        UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             FILE NO. 1:20-cv-00185

 SAMSUNG FIRE & MARINE
 INSURANCE COMPANY, LTD.,

                             Plaintiff,
                                                COMPLAINT FOR DECLARATORY
            v.                                          JUDGMENT

 HARTFORD UNDERWRITERS
 INSURANCE COMPANY,

                             Defendant.



       COMES NOW Plaintiff Samsung Fire & Marine Insurance Company, Ltd.

(“Samsung”) by and through counsel, and pursuant to Rule 57 of the Federal Rules of Civil

Procedure and the provisions of 28 U.S.C. § 2201, and alleges and says as follows:

                            PRELIMINARY STATEMENT

       1.     Pursuant to 28 U.S.C. § 2201, Samsung seeks a declaratory judgment and

adjudication concerning the rights, obligations and liabilities of the parties under certain

policies of insurance issued by Samsung and Defendant Hartford Underwriters Insurance

Company (“Hartford”) that provide insurance coverage to RS Braswell Company, Inc.

(“Braswell”). Samsung defended Braswell in a state court lawsuit styled as Clinton Hicks

v. R.S. Braswell Co., Inc., case number 18-CVS-1223 in the Superior Court Division in

Surry County, North Carolina (the “Lawsuit”). Through this action, Samsung seeks a

declaration that that the Hartford policy is primary to Samsung’s policy and that Hartford

owed Braswell a duty to defend in the Lawsuit such that Hartford, and not Samsung, in




      Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 1 of 14
responsible for Braswell’s defense costs and for funding Braswell’s settlement of the

lawsuit up to the amount of its policy limit.

                               JURISDICTION & VENUE

       2.      Jurisdiction over the claims contained herein is invoked pursuant to

28 U.S.C. § 1332(a)(1) and (c) in that there is complete diversity of citizenship between

the Plaintiffs and Defendant and the amount in controversy exceeds the sum of $75,000.

       3.      This action properly lies in the United States District Court for the Middle

District of North Carolina pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of

the events giving rise to this declaratory judgment occurred in this judicial district.

Specifically, the underlying lawsuit that forms the basis for this declaratory relief action

took place in Surry County, North Carolina, which is located within this judicial district,

and the rights and duties that Samsung would have this court adjudicate are therefore

located in this district.

                                      THE PARTIES

       4.      Samsung is, and at all times mentioned herein was, a foreign insurance

company organized and existing under the laws of the Republic of Korea and operates its

principal place of business in Seoul, Republic of Korea. At all times relevant to this action,

Samsung was authorized to transact the business of insurance in the United States and in

the State of North Carolina.

       5.      Upon information and belief, Defendant Hartford is a corporation duly

organized and existing under the laws of the State of Connecticut and operates its principal


                                                2


      Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 2 of 14
place of business in Hartford, Connecticut. Upon information and belief, Hartford is, and

was at all times relevant to this action, authorized to transact the business of insurance in

the State of North Carolina and the Commonwealth of Pennsylvania.

                                          FACTS

       A. The Samsung Policy

       6.     Samsung issued Commercial Policy number CPP 0065438 00 to Braswell

and Braswell Bobcat effective for the policy period of April 15, 2016 to April 15, 2017

(the “Samsung Policy”). The Policy contains various commercial coverages, including

general liability, automobile liability, and employer’s liability. The commercial general

liability coverage includes a liability limit of $2 million per occurrence and a general

aggregate limit of $2 million.

       7.     A true, accurate, and complete copy of the policy is attached as Exhibit 1,

and is incorporated by reference in this Complaint.

       8.     The Samsung Policy contains the following conditions regarding priority of

insurance:

       SECTION IV – COMMERCIAL GENERAL LIABILITY
       CONDITIONS
       ****
       4.   Other Insurance
            If valid and collectible insurance is available to the insured for a loss
            we cover under Coverages A or B of this Coverage Part, our
            obligations are limited as follows:
            a.      Primary Insurance
                    This insurance is primary except when Paragraph b. below
                    applies. …
            b.      Excess Insurance
                    (1)    This insurance is excess over:

                                             3


      Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 3 of 14
                           (a)    Any of the other insurance, whether primary,
                                  excess, contingent or on any other basis:
                           ***
                                  (iv)   If the loss arises out of the maintenance or
                                         use of aircraft, “autos” or watercraft to the
                                         extent not subject to Exclusion g. of
                                         Section I – Coverage A – Bodily Injury
                                         and Property Damage Liability.
                    ***
                    (2) When this insurance is excess, we will have no duty
                        under Coverages A or B to defend the insured against
                        any “suit” if any other insurer has a duty to defend the
                        insured against that “suit”. If no other insurer defends,
                        we will undertake to do so, but we will be entitled to the
                        insured’s rights against all those other insurers.
                    (3) When this insurance is excess over other insurance, we
                        will pay only our share of the amount of the loss, if any,
                        that exceeds the sum of:
                        (a)    The total amount that all such other insurance
                               would pay for the loss in the absence of this
                               insurance; and
                        (b)    The total of all deductible and self-insured
                               amounts under all that other insurance. …

      B. The Hartford Policy

      9.     Upon information and belief, Hartford issued Business Auto Policy number

44 CSE C73322 to East Penn Manufacturing Co. (“East Penn”) effective for the policy

period of June 1, 2016 to June 1, 2017 (the “Hartford Policy”). The Hartford Policy

includes a $2 million limit for each accident involving a covered automobile.

      10.    Attached as Exhibit 2 is, upon information and belief, a true, accurate, and

complete copy of the Hartford Policy, and is incorporated by reference in this Complaint.

      11.    Upon information and belief, the Hartford Policy contains the following

insuring language relevant to the Braswell claim and this action:


                                            4


      Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 4 of 14
PART I – WORDS AND PHRASES WITH SPECIAL MEANING –
READ THEM CAREFULLY

The following words and phrases have special meaning throughout this
policy and appear in boldface type when used:

A.    “You” and “your” means the person or organization shown as the
      named insured in ITEM ONE of the declarations.
B.    “We,” “us” and “our” mean the Company providing the Insurance.
C.    “Accident” includes continuous or repeated exposure to the same
      conditions resulting in bodily injury or property damage the
      insured neither expected nor intended.
D.    “Auto” means a land motor vehicle, trailer or semitrailer designed for
      travel on public roads but does not include mobile equipment.
E.    “Bodily Injury” means bodily injury, sickness or disease including
      death resulting from any of these.
F.    “Insured” means any person or organization qualifying as an insured
      in the WHO IS AN INSURED section of the applicable insurance.
      Except with respect to our liability, the insurance afforded applies
      separately to each insured who is seeking coverage or against whom
      a claim is made or suit is brought.
****
PART IV – LIABILITY INSURANCE

A.    WE WILL PAY.
      1.  We will pay for sums the insured must legally must [sic] pay
          as damaged [sic] because of bodily injury or property
          damage to which this insurance applies, caused by an accident
          and resulting from the ownership, maintenance or use of a
          covered auto.
      2.  We have the right and duty to defend Any suit asking for these
          damages. However, we have no duty to defend suits for bodily
          injury or property damage not covered by this policy. We
          may investigate and settle any claim or suit as we consider
          appropriate. Our payment of the LIABILITY INSURANCE
          limit ends our duty to defend or settle.
****
D.   WHO IS AN INSURED
     ***
     2.  Anyone else is an insured while using with your permission a
         covered auto you own, hire or borrow except:
         **

                                    5


Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 5 of 14
                      c.     Anyone other than your employees, a lessee or
                             borrower or any of their employees, while moving
                             property to or from a covered auto. …
        ****
        PART VI – CONDITIONS

        The insurance provided by this policy is subject to the following conditions:
        ***
        B.    OTHER INSURANCE
               1.    For any covered auto you own this policy provides primary
                     insurance. …
               2.    When two or more policies cover on the same basis, either
                     excess or primary, we will pay only our share. Our share is the
                     proportion that the limit of our policy bears to the total of the
                     limits of all the policies covering on the same basis.

        12.    Upon information and belief, the Hartford Policy identifies “East Penn

Manufacturing Co.” as the named insured in item one of the Hartford Policy declarations

page.

        13.    Upon information and belief, the Hartford Policy declarations page displays

“1” in the “Covered Autos” section of the form for the Hartford Policy’s liability coverage,

which corresponds to “Any Auto.”

        C. The Accident and Underlying Action

        14.    Upon information and belief, on October 19, 2016, Clinton Hicks was

employed by East Penn as a truck driver.

        15.    Upon information and belief, on October 19, 2016, pursuant to his

employment with East Penn, Hicks made a delivery to a Braswell facility located in

Kannapolis, North Carolina.

        16.    Upon information and belief, at the time that Hicks made his delivery to


                                              6


        Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 6 of 14
Braswell’s Kannapolis facility, he was driving a truck owned by East Penn.

        17.   Upon information and belief, after Hicks had completed the task of removing

property from the East Penn truck and moving it onto the Braswell premises, Hicks realized

that he had not reloaded his powered pallet jack into the truck. Upon information and belief,

Hicks had already closed the door to the cargo section of the truck and needed to reopen

the truck in order to load the pallet jack. Upon information and belief, when Hicks

attempted to reopen the truck, he found that the truck had become stuck to a dock leveler

on the Braswell premises.

        18.   Upon information and belief, Hicks requested assistance from a Braswell

employee to remove the truck from the dock leveler. Upon information and belief, a

Braswell employee offered to assist Hicks in removing the truck from the dock leveler.

Upon information and belief, while Braswell’s employee was rendering such assistance,

the employee lost his grip on the dock leveler’s lever, which sprang forward and struck

Hicks in the face. Upon information and belief, Hicks was injured when the dock leveler

lever struck him in the face.

        19.   As a result of the aforementioned alleged events, Hicks filed the Lawsuit

against Braswell in the General Court of Justice for the State of North Carolina, Superior

Court Division, Surry County on or about September 4, 2018. Hicks asserted claims against

Braswell for negligent hiring, supervision, and training, vicarious liability, and premises

liability.

        20.   A true, accurate, and complete copy of the last operative complaint in the


                                             7


       Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 7 of 14
Lawsuit is attached as Exhibit 3.

       21.     Braswell tendered its defense in the Lawsuit to Samsung, which defended

Braswell pursuant to a reservation of its rights.

       22.     During its investigation of Braswell’s claim and the Lawsuit, Samsung

became aware of the Hartford policy. As a result, on August 15, 2019, Samsung tendered

the defense to Hartford.

       23.     A true, accurate, and complete copy of Samsung’s tender letter to Hartford

is attached as Exhibit 4. The copy of the letter attached as Exhibit 4 does not include its

attachments.

       24.     Hartford responded by letter dated October 29, 2019 agreeing to provide a

defense under a reservation of rights. A true, accurate, and complete copy of Hartford’s

letter is attached as Exhibit 5. However, Hartford improperly agreed only to assume the

defense on a “going forward” basis. Ultimately, however, Hartford failed and refused to

pay any of the costs to defend Braswell in the lawsuit.

       25.     Samsung responded to Hartford’s reservation of rights letter by

correspondence dated December 16, 2019. A true, correct, and complete copy of

Samsung’s December 16 letter is attached as Exhibit 6. Samsung demanded that Hartford,

as the primary carrier with respect to the Lawsuit, provide for all post-tender defense costs

and agree to attend a January 2020 mediation with authority to settle the claims against

Braswell.

       26.     At the January 8, 2020 mediation session, the Lawsuit against Braswell


                                              8


      Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 8 of 14
settled. Samsung paid all of the funds to settle on behalf of Braswell. Hartford did not

financially contribute to the settlement fund.

                              FIRST CLAIM FOR RELIEF
                                  (Declaratory Relief)

       27.    Samsung restates, re-alleges, and incorporates by reference its allegations

stated in paragraphs 1-26 as though fully set forth herein.

       28.    This action presents a real, actual, and justiciable controversy that is ripe for

declaratory judgment pursuant to Rule 57 of the Federal Rules of Civil Procedure as

authorized by 28 U.S.C. § 2201. A final ruling by this Court will determine the rights and

obligations of the parties and will settle the controversy between them as to these insurance

coverage issues.

       29.    Samsung alone defended Braswell in the Lawsuit. Hartford improperly failed

to provide for Braswell’s post-tender defense.

       30.    The claims and injuries alleged in the Lawsuit were caused by Braswell’s use

of a covered automobile. Braswell’s use of the covered automobile was with the express

permission of Braswell’s employee, Hicks. Braswell’s use of the covered automobile did

not occur while Braswell was moving property to or from the covered automobile.

       31.    Comparing the claims and allegations alleged in the Lawsuit with the terms

of the Hartford Policy reveals the potential for liability on at least one claim covered by the

Hartford Policy.

       32.    Pursuant to the terms of the Hartford Policy, therefore, Hartford owed

Braswell a duty to defend in the Lawsuit.

                                              9


      Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 9 of 14
       33.    Pursuant to the respective terms of the Samsung Policy and the Hartford

Policy, the Hartford Policy is primary to the Samsung Policy and the Samsung Policy is

excess to the Hartford Policy.

       34.    Pursuant to the terms of the Samsung Policy, where the Samsung Policy is

excess over other primary insurance such as the Hartford Policy, Samsung owed the

insured no duty to defend. Due to the presence of primary insurance, Samsung owed

Braswell no duty to defend.

       35.    Pursuant to the respective terms of the Samsung Policy and the Hartford

Policy, Hartford was obligated to assume control of and responsibility for Braswell’s

defense and, subject to the terms, conditions, limitations, and exclusions contained in the

Hartford Policy, responsibility for indemnifying Braswell against liability on any covered

claim up to the limit of its policy, including but not limited to the settlement paid on

Braswell’s behalf at mediation.

       36.    Upon its discovery that Hartford’s policy provides coverage to Braswell for

the Lawsuit, Samsung promptly tendered Braswell’s defense to Hartford. Hartford

improperly conditioned its acceptance of Samsung’s tender of the defense, creating a

controversy surrounding the parties’ respective rights and obligations to Braswell under

the two insurance policies at issue.

       37.    Therefore, this case presents a real, actual, and justiciable controversy

between Samsung and Hartford. The court may render the requested relief as it will

completely resolve the controversy between Samsung and Hartford.


                                            10


     Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 10 of 14
      38.    Accordingly, Samsung requests that this Court declare the relative rights,

duties and obligations of the parties to this action under the Samsung Policy and the

Hartford Policy with regard to the respective insurers’ obligations to Braswell regarding

the Lawsuit. Specifically, Samsung requests that the court declare:

             a. That the allegations of the Lawsuit triggered Hartford’s duty to defend

                 Braswell under the Hartford Policy.

             b. That pursuant to the respective terms of the Samsung Policy and the

                 Hartford Policy, the Hartford Policy is primary to the Samsung Policy

                 and the Samsung Policy is excess to the Hartford Policy.

             c. That due to the presence of primary insurance in the form of the Hartford

                 Policy, Samsung owed Braswell no duty to defend.

             d. That pursuant to the respective terms of the Samsung Policy and the

                 Hartford Policy, Hartford was obligated to assume control of and

                 responsibility for Braswell’s defense in the Lawsuit from the date of

                 tender.

             e. That pursuant to the respective terms of the Samsung Policy and the

                 Hartford Policy, Hartford is responsible for all post-tender costs

                 associated with Braswell’s defense against the Lawsuit.

             f. That Hartford is obligated to indemnify Braswell for the settlement of the

                 Lawsuit and to reimburse Samsung for the same.




                                            11


     Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 11 of 14
                             SECOND CLAIM FOR RELIEF
                                   (Recoupment)

       39.      Samsung restates, re-alleges, and incorporates by reference its allegations

stated in paragraphs 1-38 as though fully set forth herein.

       40.      Samsung completely provided for and funded Braswell’s defense in the

Lawsuit.

       41.      Because the Hartford Policy is primary to the Samsung Policy, however,

Hartford, and not Samsung, owed Braswell the duty to defend. Samsung, per the terms of

the Samsung Policy, had no duty to defend in these circumstances.

       42.      Samsung also completely funded the settlement payment made on Braswell’s

behalf to resolve the Lawsuit.

       43.      Samsung, therefore, has conferred benefits upon Hartford in the form of

funding the defense that Hartford owes Braswell and funding the settlement made on behalf

of the insured.

       44.      Samsung did not confer these benefits upon Hartford voluntarily or

gratuitously.

       45.      The circumstances are such that it would be inequitable and unjust to allow

Hartford to retain the above-described benefits. Samsung owed Braswell no duty to defend

under the terms of the Samsung Policy, while Hartford owed Braswell the primary duty to

defend.

       46.      Wherefore, Samsung is entitled to a judgment for reimbursement from

Hartford for the amount of defense costs it has expended on Braswell’s behalf in defending

                                             12


     Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 12 of 14
the Lawsuit and for the amount of the payment it made on Braswell’s behalf to resolve the

claims against it as asserted in the Lawsuit.

       WHEREFORE, Plaintiff Samsung Fire and Marine Insurance Company, Ltd.

respectfully prays the Court as follows:

       1.     That the Court declare the relative rights, duties and obligations of the parties

to this action under the Samsung Policy and the Hartford Policy with regard to the

respective insurers’ obligations to Braswell regarding the Lawsuit as follows:

              a. That the allegations of the Lawsuit triggered Hartford’s duty to defend

                  Braswell under the Hartford Policy;

              b. That pursuant to the respective terms of the Samsung Policy and the

                  Hartford Policy, the Hartford Policy is primary to the Samsung Policy

                  and the Samsung Policy is excess to the Hartford Policy;

              c. That due to the presence of primary insurance in the form of the Hartford

                  Policy, Samsung owed Braswell no duty to defend;

              d. That pursuant to the respective terms of the Samsung Policy and the

                  Hartford Policy, Hartford was obligated to assume control of and

                  responsibility for Braswell’s defense in the Lawsuit from the date of

                  tender;

              e. That pursuant to the respective terms of the Samsung Policy and the

                  Hartford Policy, Hartford is responsible for all post-tender costs

                  associated with Braswell’s defense against the Lawsuit; and


                                                13


     Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 13 of 14
             f. That Hartford is obligated to assume responsibility for indemnifying

                Braswell for the payment made to settle the Lawsuit up to the limit of the

                Hartford policy, and to reimburse Samsung for that payment;

      2.     That Hartford be ordered to reimburse Samsung for the amounts it has

expended in defending Braswell in the Lawsuit;

      3.     That Hartford be ordered to reimburse Samsung for the amount of its

payment expended to resolve the Lawsuit;

      4.     That the costs of this action be taxed against Defendant;

      5.     For a trial by jury on all issues so triable; and

      6.     For such other and further relief as the Court may deem just and proper.


      This 24th day of February, 2020.

                                   GOLDBERG SEGALLA, LLP

                                   By:    /s/ David L. Brown
                                          David L. Brown (N.C. State Bar No. 18942)
                                          dbrown@goldbergsegalla.com
                                          701 Green Valley Road, Suite 310
                                          Greensboro, NC 27408
                                          Telephone: 336-419-4902
                                          Facsimile: 336-419-4950

                                          Robert D. Whitney (N.C. State Bar No. 47192)
                                          rwhitney@goldbergsegalla.com
                                          421 Fayetteville Street, Suite 1210
                                          Raleigh, NC 27601
                                          Telephone: 919-582-0801
                                          Facsimile: 919-582-0899

                                          Attorneys for Plaintiff Samsung Fire & Marine
                                          Insurance Company, Ltd.

                                             14


     Case 1:20-cv-00185-CCE-JLW Document 1 Filed 02/24/20 Page 14 of 14
